COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00333-CR
                            NO. 02-15-00334-CR
                            NO. 02-15-00335-CR
                            NO. 02-15-00336-CR
                            NO. 02-15-00337-CR


BARON D. BOSTICE                                               APPELLANT

                                     V.

THE STATE OF TEXAS                                                   STATE


                                  ----------

       FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
 TRIAL COURT NOS. 0957231D, 1001707R, 1001711R, 1001712R, 1001713R

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellant Baron D. Bostice attempts to appeal from an order denying his

motion for appointment of counsel to assist him with his habeas corpus

proceeding. Generally an appeal in a criminal case may be taken only from a


     1
      See Tex. R. App. P. 47.4.
judgment of conviction. See Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim.

App. 1961); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth

1996, no pet.). The exceptions to this rule are few. See Wright v. State, 969
S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.) (listing exceptions); McKown,
915 S.W.2d at 161 (same).2 The order Appellant complains of is not among

those exceptions. Moreover, this court has no jurisdiction in criminal law matters

pertaining to habeas corpus proceedings seeking relief from final felony

convictions.   See Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (West 2015);

Stewart v. State, No. 12-10-00229-CR, 2010 WL 3341473, at *1 n.1 (Tex. App.—

Tyler Aug. 25, 2010, no pet.) (mem. op, not designated for publication).

Therefore, we have no jurisdiction over the appeals.

      On October 2, 2015, this court notified Appellant that the information

received in these appeals did not include an appealable order and that the court

was, therefore, concerned it lacked jurisdiction.3 See Tex. R. App. P. 37.1.4 This



      2
       One of the exceptions listed in McKown (the denial of a motion to reduce
bond), after much dispute among the intermediate appellate courts, was
ultimately overruled by the court of criminal appeals. See Ragston v. State, 424
S.W.3d 49, 51 n.2, 52 (Tex. Crim. App. 2014).
      3
        The court’s October 2, 2015 letter incorrectly identified the order Appellant
was attempting to appeal as an order denying a request for the appointment of
counsel to assist in filing a motion for post-conviction DNA testing. Because the
nature of the jurisdictional error is the same, that is, the attempted appeal of an
interlocutory order that is not among those identified as appealable; because the
jurisdictional error is not correctable; and because Appellant has not responded,
we have proceeded without sending a corrected letter. See Apolinar v. State,
820 S.W.2d 792, 794 (Tex. Crim. App. 1991) (“The courts of appeals do not have

                                         2
court further notified Appellant that his appeals would be dismissed for want of

jurisdiction unless he or any other party desiring to continue the appeals filed on

or before October 12, 2015, a response showing grounds for continuing these

appeals.   See Tex. R. App. P. 44.3.         This deadline has now passed, and

Appellant has not responded to this court’s October 2, 2015 notice. Accordingly,

the appeal is dismissed for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 12, 2015




jurisdiction to review interlocutory orders unless that jurisdiction has been
expressly granted by law.”).
      4
       Appellant’s notice of appeal specifies he wanted to appeal an order
denying his motion for the appointment of counsel but does not specify the
nature of the underlying proceeding. Attached to his notice of appeal are his
motion and the order he wants to appeal, both of which identify the underlying
proceeding as a post-conviction writ of habeas corpus under article 11.07 of the
Texas Code of Criminal Procedure.


                                         3